DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0012, “one ends of the muscles f1 and e1 of the first pair of antagonistic one-joint muscles are attached to the base body L0” should instead read “one end of each of the muscles f1 and e1 of the first pair of antagonistic one-joint muscles is attached to the base body L0”.
In paragraph 0013, “one ends of the muscles f2 and e2 of the second pair of antagonistic one-joint muscles are attached to the first rod L---1” should instead read “one end of each of the muscles f2 and e2 of the second pair of antagonistic one-joint muscles is attached to the first rod L1”.
In paragraph 0014,   “one ends of the muscles f3 and e3 of the third pair of antagonistic one-joint muscles are attached to the base body L0” should instead be “one end of each of the muscles f3 and e3 of the third pair of antagonistic one-joint muscles is attached to the base body L0”.
Appropriate correction is required.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  in the second line of both claim 3 and claim 4, the phrase "in a state that" should instead read "in a state where" or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first joint" in line 3 of the claim and the limitation “the second joint” in line 5 of the claim.  There is insufficient antecedent basis for these limitation in the claim. It is additionally unclear what is meant in the limitation “in which the muscle strength characteristics of a limb based on a muscle group model”. At present, this limitation is interpreted to refer to muscle strength characteristics being evaluated based on a muscle group model. It is recommended that this limitation of claim be amended to “in which the muscle strength characteristics of a limb are evaluated based on a muscle group model” or similar. It is additionally unclear what the term “output” refers to in this claim. At present the term is interpreted to refer to any output which relates to a muscle strength characteristic. 
Claim 5 recites the limitation “creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs” in lines 3-4 of the claim. The rest of the claim refers to measuring a maximum output in each of two or more directions such that there are two or more measurements of maximum output, creating insufficient clarity in determining whether the hexagonal maximum output is based on all of these measurements of maximum output or only one of the measurements of maximum output, as well as which of the measurements it would be based on if the hexagonal maximum output is only based on one measurement. At present, the claim is interpreted to 
Claim 6 recites the limitation “creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs” in lines 3-4 of the claim. The rest of the claim refers to measuring a maximum output in each of two or more directions such that there are two or more measurements of maximum output, creating insufficient clarity in determining whether the hexagonal maximum output is based on all of these measurements of maximum output or only one of the measurements of maximum output, as well as which of the measurements it would be based on if the hexagonal maximum output is only based on one measurement. At present, the claim is interpreted to refer to a hexagonal maximum output distribution being based on the orbiting outputs, which are themselves based on the plurality of measured maximum outputs, such that the hexagonal maximum output is additionally based on the measured plurality of maximum outputs.
Claim 7 recites the limitation “creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs” in lines 3-4 of the claim. The rest of the claim refers to measuring a maximum output in each of two or more directions such that there are two or more measurements of maximum output, creating insufficient clarity in determining whether the hexagonal maximum output is based on all of these measurements of maximum output or only one of the measurements of maximum output, as well as which of the measurements it would be based on if the hexagonal maximum output is only based on one measurement. At present, the claim is interpreted to refer to a hexagonal maximum output distribution being based on the orbiting outputs, which are themselves based on the plurality of measured maximum outputs, such that the hexagonal maximum output is additionally based on the measured plurality of maximum outputs.
Claim 8 recites the limitation “creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs” in lines 3-4 of the claim. The rest of the claim refers to measuring a maximum output in each of two or more directions such that there are two or more measurements of maximum output, creating insufficient clarity in determining whether the hexagonal maximum output is based on all of these measurements of maximum output or only one of the measurements of maximum output, as well as which of the measurements it would be based on if the hexagonal maximum output is only based on one measurement. At present, the claim is interpreted to refer to a hexagonal maximum output distribution being based on the orbiting outputs, which are themselves based on the plurality of measured maximum outputs, such that the hexagonal maximum output is additionally based on the measured plurality of maximum outputs.
Claims 2-8 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " measuring a maximum output of a free end of the second rod in at least one predetermined direction in a plane defined by the first and the second rods; measuring orbiting outputs of the free end of the second rod in all directions in the plane; and creating a hexagonal maximum output distribution corresponding to a contribution amount of each muscle of the muscle group model based on the maximum output in the predetermined direction and the orbiting outputs". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "measuring a maximum output of a free end of the second rod in at least one predetermined direction in a plane defined by the first and the second rods; measuring orbiting outputs of the free end of the second rod in all directions in the plane; and creating a hexagonal maximum output distribution corresponding to a contribution amount of each muscle of the muscle group model based on the maximum output in the predetermined direction and the orbiting outputs” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “in which the muscle strength characteristics of a limb based on a muscle group model including a first pair of antagonistic one-joint muscles that straddle the first joint, a second pair of antagonistic one-joint muscles that straddle the second joint, and a pair of antagonistic two-joint muscles that straddle the first and the second joints, where the limb has a first rod having a proximal end supported by a first joint and a second rod supported on a free end of the first rod through a second joint” which constitutes simply selecting a particular data source or type of data to be manipulated (in this case, muscle strength characteristics are measured for a limb having two joints, three rods, and three pairs of muscles), such that these additional elements amount to no more than insignificant extra-solution activity. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person alone or with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 14 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “calculating the contribution amount of each muscle of the muscle group model from the maximum output distribution”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein measuring the maximum output and measuring the orbiting outputs are performed in a state that the first joint and the second joint are respectively held at predetermined angles”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claims 1 and 2, claim 4 recites the limitation “wherein measuring the maximum output and measuring the orbiting outputs are performed in a state that the first joint and the second joint are respectively held at predetermined angles”. The claim element of claim 1 of a 
	Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein measuring the maximum output is performed 25in each of two or more different directions, and the orbiting outputs are magnified and corrected to the maximum outputs corresponding to different directions in creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 2, claim 6 recites the limitation “wherein measuring the maximum output is performed 25in each of two or more different directions, and the orbiting outputs are magnified and corrected to the maximum outputs corresponding to different directions in creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 	Besides the abstract idea of claims 1 and 3, claim 7 recites the limitation “wherein measuring the maximum output is performed 25in each of two or more different directions, and the orbiting outputs are magnified and corrected to the maximum outputs corresponding to different directions in creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs”. 
	Besides the abstract idea of claims 1, 2, and 4, claim 8 recites the limitation “wherein measuring the maximum output is performed 25in each of two or more different directions, and the orbiting outputs are magnified and corrected to the maximum outputs corresponding to different directions in creating the hexagonal maximum output distribution based on the maximum output and the orbiting outputs”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadota (U.S. 20100050765).
Regarding claim 1, Kadota teaches a method for evaluating muscle strength characteristics (Paragraph 0002—muscular force measurement function), in which the muscle strength characteristics of a limb based on a muscle group model (Muscle group model of Fig. 4) including a first pair of 
Regarding claim 2, Kadota teaches the method according to claim 1, further comprising calculating the contribution amount of each muscle of the muscle group model from the maximum output distribution (Paragraph 0063—composition of the forces… is represented with hexagonally shaped maximum output distribution characteristics; Fig. 4).

Regarding claim 4, Kadota teaches the method according to claim 2, wherein measuring the maximum output and measuring the orbiting outputs are performed in a state that the first joint and the second joint are respectively held at predetermined angles (Paragraph 0120—the first measuring posture…is set in such a way that the angles of the hip and knee joints are in the range of motion of the hip and knee joints, i.e. they are equal to the angles estimated to be in the center of the range of motion).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As claims 5-8 have substantially the same limitations with only differing dependencies, the reasons for indication of allowable subject matter are the same for each claim. Regarding claims 5-8, Kadota teaches wherein measuring the maximum output may be performed in each of two or more different directions (Paragraph 0070—forces exerted in different directions by the user with maximum effort are recorded as joint axle torques); however, Kadota gives no indication that the orbiting outputs should be magnified or otherwise multiplied and then corrected to the maximum outputs corresponding to different directions. Similarly, Komada (JP 2017035374 A) provides a limb strength evaluating device where an . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tojo (“Estimation of Antagonistic Output…”) describes a method for estimating muscular strength of a limb, wherein the limb is represented by a model of three joints, two rods, and three pairs of muscles (Fig. 1—joints J1, J2, J3, rods l1 and l2, and muscle pairs f1e1, f2e2, and f3e3) and where a hexagonal maximum output distribution is created (Fig. 2—maximum output force distribution ABCDEF).
Tojo (“An Estimation Method of Antagonistic Ratios…”) describes a method for estimating muscular strength of a limb, wherein the limb is represented by a model of three joints, two rods, and three pairs of muscles (Fig. 1—joints J1, J2, J3, rods l1 and l2, and muscle pairs f1e1, f2e2, and f3e3) and where a hexagonal maximum output distribution is created (Fig. 3—maximum output force distribution ABCDEF).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791